Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  134751(62)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  SHERITA WHITE and DERRICK WHITE,
           Plaintiffs-Appellees,
                                                                   SC: 134751
  v                                                                COA: 272114
                                                                   Oakland CC: 2005-064307-NI
  TAYLOR DISTRIBUTING COMPANY, INC.,
  PENSKE TRUCK LEASING COMPANY, L.P.,
  and JAMES J. BIRKENHEUER,
             Defendants-Appellants.
  ________________________________________

        On order of the Chief Justice, the motion by defendants-appellants for leave to
  exceed the page limitation on their reply brief is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2008                       _________________________________________
                                                                              Clerk